Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/23/21.  Claim 1 is amended.  Claims 4-5,15 and 18 are cancelled and claim 20 is withdrawn.  Claims 1-3,6-14,16-17 and 19 are pending.
The previous 112 and 101 rejections are withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1-3,6-11,14,16-17,19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Duval ( 2012/084629) in view of  Balcells Teres ( 2015/0132432).
For claims 1,2,4,14, Duval discloses animal feed or animal feed compositions comprising at least one organic molecule substituted at any position with at least one nitrooxy group .  The compounds have the formulas (I)-(III) as shown on pages 7.   Duval discloses the compound includes 3-nitrooxypropanol, 1,4 bis-nitrooxybutane etc..  For claim 9, Duval discloses the same compound; thus, the vapor pressure of the compound is obviously within the range claimed.  The compound is used with additional active substance such as garlic oil, and further additives such as yeasts, essential oils,vitamin, mineral  etc..  The composition can be a premix which is a mixture of one or more micro-ingredients with diluents and/or carrier.  Premixes are used to facilitate uniform dispersion of micro-ingredients in a larger mix.  The compound is administered to the ruminant animal in amount of about 1mg-10g/kg feed( the amount of the compound includes .01kg/kg which is 1%) ( see pages 1,4-7,12,14-17)
Duval does not disclose adding sepiolite in the amount as in claim 1, the specific concentration as in claim 3,11, the particle sizes of sepiolite as in claims 6-7,19, the oil as in claims 8,10 and the retention as in claims 14,16,17.
Balcells Teres disclose a method for reducing methane production in ruminants by administering a feed composition comprising a flavanone glycoside.  Balcells Teres discloses the composition 
Duval teaches to use a carrier.  Both Duval and Balcells Teres are directed to composition for feed product including active compound for reducing methane production.  It would have been obvious to one skilled in the art to use sepiolite as the carrier material to obtain the advantages disclosed in Balcells.  It would have been obvious to follow the guideline of Balcells for the amount of sepiolite depending on the amount of active compound included. It would also have been obvious to vary amounts of ingredients depending on the nutrition targeted.  Determining the optimum amounts of ingredients would have been within the determination of one skilled in the art through routine experimentation.  It would have been obvious to one skilled in the art to determine the optimum size of the sepiolite to obtain the most effective carrier for the active compound through routine experimentation.  It would have been an obvious matter of choice to select any type of oil depending on the nutrition targeted in the feed.  Duval in view of Balcells Teres discloses the same active compound on the same carrier.  Thus, it is expected the rate of retention is within the range claimed.
Claims 12,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duval in view of Balcells Teres as applied to claims 1-11,14-15 above, and further in view of Becker ( 2018/0092379).
Duval in view of Balcells Teres does not disclose a coating.
Becker discloses granules with active agents in animal feed. The granules include a moisture barrier coating to protect the active agents.  The moisture barrier coating includes oil, fatty acid, latex, waxes etc.. ( see paragrahs 0051, 0075)
.
Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive.
In the response, applicant argues Balcells Teres merely teaches that sepiolite is a carrier material with outstanding absorption properties.  Such a naked statement in and of itself, however, also holds true for many other carriers known in the art such as silicic acid and diatomaceous earth.  Applicant refers to the NPL submitted with the response.  Applicant argues that one of ordinary skill in the art would not be provided with any reasonable expectation of success in achieving significantly improved storage stability of 3-nitrooxypropanol using any carrier that is known per se to be highly absorbent.  This argument is not persuasive.  The claims merely recite a storage-stable powderous formulation.  There is no quantifiable parameter on the storage duration to measure significantly improved storage stability.  Duval teaches to use carrier.  It would have been obvious to one skilled in the art to use any known carrier including sepiolite taught in Balcells Teres even if one is not aware of any beneficial property of storage stability.  One skilled in the art would have been especially motivated to use sepiolite because of the properties of sepiolite disclosed in Balcells Teres.  Applicant refers to the NPL articles but the articles do not discuss carrier materials.  The discussion is on anti-caking agent.  The reference of silicic acid as carrier material is for liquid material not for powder.  It is true that other known carrier material can be selected; but it is equally true that sepiolite is selected because it is disclosed to be used as carrier material and Duval discloses to use a carrier.  Applicant argues the chemical structures as well as the physical properties of the compounds disclosed by Balcells Teres are very different from the claimed nitrooxypropanol.  The Balcells Teres is only relied upon for the teaching of carrier material.  There is no evidence or disclosure of carrier being specific to certain compound.  .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




May 4, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793